ASSET PURCHASE AGREEMENT DATED AS OF THE 20TH DAY OF NOVEMBER, 2008 BY AND AMONG FOREST RIVER, INC., CONSOLIDATED LEISURE INDUSTRIES, LLC, COACHMEN RECREATIONAL VEHICLE COMPANY, LLC, COACHMEN RECREATIONAL VEHICLE COMPANY OF GEORGIA, LLC, VIKING RECREATIONAL VEHICLE, LLC, COACHMEN RV GROUP WEST COAST REGIONAL OPERATIONS CENTER, LLC, MICHIANA EASY LIVIN’ COUNTRY, LLC AND COACHMEN INDUSTRIES, INC. ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT ("Agreement"), dated as of November 20, 2008 is made and entered into by and among Forest River, Inc., an Indiana corporation ("Purchaser"),Consolidated Leisure Industries, LLC (d/b/a Coachmen RV Group), an Indiana limited liability company, Coachmen Recreational Vehicle Company, LLC, an Indiana limited liability company, Coachmen Recreational Vehicle Company of Georgia, LLC, a Georgia limited liability company, Viking Recreational Vehicle, LLC, a Michigan limited liability company, Coachmen RV Group West Coast Regional Operations
